Citation Nr: 0617371	
Decision Date: 06/14/06    Archive Date: 06/26/06

DOCKET NO.  02-11 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for right ulnar 
neuropathy, currently evaluated as 50 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1970 to 
August 1973.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.

In September 2004, the veteran and his spouse, accompanied by 
the veteran's representative, testified at a hearing 
conducted by video conference before the undersigned Acting 
Veterans Law Judge.  This matter was last before the Board in 
March 2005 when it was remanded for further evidentiary 
development. In a rating decision in July 2005, the assigned 
evaluation for right ulnar neuropathy was increased from 20 
percent to 50 percent, effective November 27, 2001.


FINDINGS OF FACT

1.  The veteran is right hand dominant.  

2.  The veteran's right ulnar neuropathy is manifested by 
neuritis, neuralgia, muscle-wasting, limitation of motion, 
and pain; complete paralysis of the right hand is not shown.

3.  The evidence of record does not present such an 
exceptional or unusual disability picture, due solely to the 
service-connected right ulnar neuropathy, as to render 
impractical the application of the regular schedular 
standards.


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for right 
ulnar neuropathy have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.102, 3.321(b)(1), Part 4, 4.124a, 
Diagnostic Codes 8514, 8515 and 8516  (2005).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

Before assessing the merits of the appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA) must be considered.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2005).

A VCAA notice must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  38 U.S.C.A. § 5103; 
Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  In this 
case, a VCAA notice was sent to the veteran in January 2002, 
prior to the issuance of the rating decision currently on 
appeal.  Accordingly, the AOJ has complied with the VCAA's 
notice requirements in a timely fashion.  

The VCAA further requires that VA must notify a claimant of 
which evidence the Secretary will attempt to obtain and which 
evidence the claimant is responsible for producing.  
38 U.S.C.A. § 5103(a).  In this case the January 2002 letter 
generally advised the appellant to submit any evidence that 
would substantiate his claim.  Pelegrini, 18 Vet. App. at 
121.  Also, the January 2002 letter informed the veteran of 
which portion of information should be provided by the 
claimant, and which portion VA would try to obtain on the 
claimant's behalf.  The RO informed the appellant that it 
would obtain records in the custody of a Federal agency and 
that it would make reasonable attempts in assisting the 
appellant to obtain other records.  38 C.F.R. § 3.159(b)(1) 
(2005); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the veteran was not provided with 
notice of the type of evidence to establish an effective date 
for his claim for an increased rating.  Despite the 
inadequate notice provided to the veteran on this element, 
the Board finds no prejudice to the veteran in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby). 

In regards to the veteran's claim for an increased rating, 
the Board notes that the veteran was provided with notice of 
the information and evidence needed to substantiate this 
claim in a July 2002 Statement of the Case.  Thereafter, this 
claim was readjudicated in several subsequent Supplemental 
Statements of the Case.  Moreover, although the veteran was 
not provided with notice regarding the effective date with 
respect to his claim for an increased rating, the Board finds 
no prejudice in proceeding because the veteran is receiving 
the earliest effective date possible under the circumstances, 
i.e. the day that he filed his claim.  38 C.F.R. § 3.300 
(2005).  Accordingly, the Board finds no prejudice will 
result to the veteran in proceeding with the disposition of 
these claims. 

VCAA requires VA to assist the claimant in obtaining evidence 
necessary to substantiate a claim, 38 C.F.R. § 3.159(c), 
which includes providing a medical opinion when such is 
necessary to make a decision on the claim.  In this case, the 
RO obtained the veteran's service medical records, VA medical 
records and all identified and obtainable private records.  
The veteran has not indicated the presence of any outstanding 
private medical records or requested VA's assistance in 
obtaining such records.  VA has provided the veteran with a 
medical examination in furtherance of substantiating his 
claim.

As such, VA has fulfilled its duties to the appellant to the 
extent possible given the particular circumstances of this 
case.  Consequently, based on all of the foregoing, the Board 
finds that no further notice and/or development is required 
pursuant to the VCAA.

Laws and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4 (2005).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) provides 
that, in exceptional circumstances, where the schedular 
evaluations are found to be inadequate, the veteran may be 
awarded a rating higher than that encompassed by the 
schedular criteria.  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."  Id.

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14.  
Notwithstanding the above, VA is required to provide separate 
evaluations for separate manifestations of the same 
disability which are not duplicative or overlapping.  See 
Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Disability of the major musculospiral nerve (radial nerve) is 
rated at 70 percent for paralysis, complete; drop of hand and 
fingers, wrist and fingers perpetually flexed, the thumb 
adducted falling within the line of the outer border of the 
index finger; cannot extend hand at wrist, extend proximal 
phalanges of fingers, extend thumb, or make lateral movement 
of wrist; supination of hand, extension and flexion of elbow 
weakened, the loss of synergic motion of extensors impairs 
the hand grip seriously; total paralysis of the triceps 
occurs only as the greatest rarity. Severe incomplete 
paralysis warrants a 50 percent evaluation. 38 C.F.R. 
§ 4.124a, Diagnostic Code 8514 (2005).  

Disability of the major median nerve is rated at 70 percent 
for paralysis, complete; the hand inclined to the ulnar side, 
the index and middle fingers more extended than normally, 
considerable atrophy of the muscles of the thenar eminence, 
the thumb in the plane of the hand (ape hand); pronation 
incomplete and defective, absence of flexion of index finger 
and feeble flexion of middle finger, cannot make a fist, 
index and middle fingers remain extended; cannot flex distal 
phalanx of thumb, defective opposition and abduction of the 
thumb, at right angles to palm; flexion of wrist weakened; 
pain with trophic disturbances. Severe incomplete paralysis 
warrants a 50 percent evaluation. 38 C.F.R. § 4.124a, 
Diagnostic Code 8515 (2005).

Disability of the major ulnar nerve is rated at 60 percent 
for paralysis, complete; the "griffin claw" deformity, due 
to flexor contraction of ring and little fingers, atrophy 
very marked in dorsal interspace and thenar and hypothenar 
eminences; loss of extension of ring and little fingers 
cannot spread the fingers (or reverse), cannot adduct the 
thumb; flexion of wrist weakened. Severe incomplete paralysis 
warrants a 40 percent evaluation. 38 C.F.R. § 4.124a, 
Diagnostic Code 8516 (2005).

Analysis

Pursuant to the Board's March 2005 remand the veteran was 
afforded a VA examination later that same month to address 
the extent of the disability of his right hand.  That 
examination addressed both subjective complaints and 
objective findings.  

Subjectively, the veteran complained of continuous numbness 
of the right hand and pain in the right upper extremity.  The 
veteran also indicated loss of strength of the right upper 
extremity and reported that he could not pick up objects 5 
pounds or greater and had minimal dexterity.  The veteran 
reported that he was unable to pick up small objects such as 
dimes, toothpicks and had trouble buttoning small buttons.    
The veteran reported flare-ups depending on how much he does 
with his right extremity, which consist of numbness, pain and 
functional loss.  The veteran reported that he was currently 
unable to work in his chosen profession as a mechanic.  

Objective examination revealed that the veteran was right 
hand dominant.  The veteran did not suffer from a disuse 
syndrome, and neuritis, neuralgia and muscle wasting were 
present.  The veteran did not suffer from Griffin claw.  
Maximum wrist motion was 20 degrees in either direction, with 
pain at flexion to 20 degrees and extension to 30 degrees.  
The examiner concluded that the veteran could not work at his 
regular occupation or any occupation that would require 
continuous use of his dominant right hand because of fatigue 
on repetitive motion and lack of fine dexterity. 

In reaching this decision, the Board also has taken into 
account the report of an earlier VA examination in February 
2002 (which notes findings of hypoactive reflexes and normal 
strength and sensation in the right upper extremity) and a 
September 2001 statement provided by Dr. J. (which notes 
findings of hypesthesia of the hand and fingers, and some 
weakness of hand grip and muscles). 

In summary, service-connected  right ulnar neuropathy is 
manifested by neuritis, neuralgia, muscle-wasting, limitation 
of motion, and pain. A rating in excess of 50 percent for the 
veteran's right ulnar neuropathy is not warranted under this 
circumstances.  The competent medical evidence, as outlined 
above, does not indicate that the veteran's disability is 
manifested by complete paralysis of his dominant hand as 
contemplated by Diagnostic Codes 8514, 8515 and 8516.  The 
evidence is clear that the veteran has no more than severe 
incomplete paralysis of his right hand.  Accordingly, the 
claim must be denied.

Finally, the Board notes that the veteran's assertions and 
testimony at his personal hearing in September 2004 alone are 
insufficient to support an increased evaluation.  It is 
undisputed that a lay person is competent to offer evidence 
as to facts within his personal knowledge, such as the 
occurrence of an in-service injury, or symptoms.  However, 
without the appropriate medical training or expertise, a lay 
person is not competent to render an opinion on a medical 
matter, such as, in this case, the extent of functional 
impairment due to the service-connected disability.  See 
Espiritu v. Derwinski, 2 Vet. App. 292, 294-95 (1991).  
Hence, any lay assertions in this regard have limited 
probative value. 

As to 38 C.F.R. § 3.321(b)(1), it is noted that the veteran 
has asserted that the regular schedular criteria are 
inadequate to evaluate his disability.  In September 2005, 
the Director of the VA Compensation and Pension Service found 
that medical opinions and medical evidence did not show that 
the veteran's inability to be gainfully employed was due to 
only the service-connected right ulnar neuropathy. After 
careful and thorough review of the record the Board agrees 
and finds that the evidence does not suggest that the regular 
schedular criteria are inadequate to evaluate his disability.  
While the evidence indicates that the veteran's right ulnar 
neuropathy interferes with his chosen employment as a 
mechanic, the evidence does not indicate that all avenues of 
gainful employment are foreclosed to the veteran. Dr. J., for 
example, noted in September 2001 was capable of performing 
the duties of an office clerk. Further, there is also no 
indication that his right ulnar neuropathy necessitates 
frequent periods of hospitalization.  Thus, an extraschedular 
rating is not warranted under the circumstances. Again, the 
evidence is not so evenly balanced that there is doubt as to 
any material issue. 38 U.S.C.A. § 5107.


ORDER

Entitlement to an increased rating for right ulnar 
neuropathy, currently evaluated as 50 percent disabling, is 
denied.



____________________________________________
K. R. FLETCHER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


